United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 13, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-21178
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         CEDRICK RODGERS,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2105
                     USDC No. H-99-CR-737-2


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Larry Chris Iles, court-appointed counsel for Cedrick

Rodgers, has filed a motion for leave to withdraw as counsel

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that Rodgers’s appeal does not present a nonfrivolous issue.         See

Dinkins v. Alabama, 526 F.2d 1268, 1269 (5th Cir. 1976).        Rodgers




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
has filed a response to counsel’s motion, arguing that his appeal

raises nonfrivolous claims of ineffective assistance of counsel.

          Our   independent    review   of   counsel’s   Anders   brief,

Rodgers’s response and the record discloses no nonfrivolous issue

for appeal. Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.    The request for

a COA, requested implicitly by the notice of appeal, is DENIED.




                                   2